Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered June 15, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
*557The record establishes that, after consultation with counsel, defendant executed a valid written waiver of his right to appeal (People v Moissett, 76 NY2d 909 [1990]). Accordingly, review of defendant’s suppression motion is foreclosed. In any event, were we to find that defendant’s waiver was invalid, we would find that the court properly denied defendant’s motion to suppress. Concur—Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ. [See 190 Misc 2d 310.]